Appeal by the defendant from a judgment of the County Court, Westchester County (Loehr, J.), rendered June 11, 2007, convicting him of criminal possession of a weapon in the third degree, menacing in the second degree, and attempted assault in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility is primarily a matter to be determined by the factfinder, which saw and heard the witnesses, and its determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt of attempted assault in the first degree was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Contrary to the defendant’s contention, the sentence imposed on the conviction of attempted assault in the first degree was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Rivera, J.P., Fisher, Lifson and Dillon, JJ., concur.